 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x                                                   
                                      :
UNITED STATES OF AMERICA,
                                      :
                 Plaintiff,
                                      :                         JUDGMENT OF FORFEITURE
                   -v.-
                                      :                         21 Civ. 2696 (AJN)
$9,700,000 IN UNITED STATES CURRENCY,
                                      :
                 Defendant-in-rem.
                                      :
--------------------------------------x

                WHEREAS, on or about March 31, 2021, the United States of America (the

 “United States” or the “Government”) filed a Verified Complaint for Forfeiture (the “Verified

 Complaint”) (D.E. 3) seeking to forfeit $9,700,000 in United States currency (the “Defendant

 Funds”) as constituting proceeds of mail and wire fraud;

                WHEREAS, beginning on or about April 6, 2021, and continuing through May

 5, 2021, the Government published notice of the Verified Complaint against the Defendant

 Funds, on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

 days, and proof of such publication was filed with the Clerk of this Court on June 25, 2021 (D.E.

 4);

                WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

 forfeiture specified the Defendant Funds and the intent of the United States to forfeit and dispose

 of the Defendant Funds, thereby notifying all third parties of their right to file a claim to adjudicate

 the validity of their alleged legal interest in the Defendant Funds, within sixty days from the first

 day of publication of the Notice on the official government internet site;



                                                    2
               WHEREAS, on or about April 7, 2021, the Government sent direct notice to the

following individuals and entities via electronic mail:

                                      Benjamin Gruenstein, Esq.
                                      Counsel for Rahn+Bodmer Co.
                                      Cravath, Swaine & Moore LLP
                                      Worldwide Plaza
                                      825 Eighth Avenue
                                      New York, New York 10009
                                      bgruenstein@cravath.com
(the “Noticed Party”);

               WHEREAS, the Noticed Party is the only individual or entity known by the

Government to have a potential interest in the Defendant Funds; and

               WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, have expired;

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.        The Defendant Funds shall be, and the same hereby is forfeited to the

plaintiff United States of America.

               2.        The United States Department of Treasury (or its designee) shall dispose

of the Defendant Funds, according to law.

Dated: New York, New York
       _____________,
             July 8 2021               The Clerk of Court is respectfully directed to enter judgment and
                                       close the case.
                                               SO ORDERED:



                                               THE HONORABLE ALISON J. NATHAN
                                               UNITED STATES DISTRICT JUDGE


                                                  3
